Citation Nr: 1513507	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  13-06 691A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a mental disorder or disorders not currently service-connected, to include post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for allergies (also claimed as breathing problems).

4.  Entitlement to an initial evaluation for major depression in excess of 50 percent, prior to November 10, 2014.

5.  Entitlement to an evaluation for major depression in excess of 70 percent, effective November 10, 2014.   

6.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Ethan F. Maron, Assistant Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty in the Navy from July 2002 through July 2003. 

This matter comes to the Board of Veterans' Appeals (Board) from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  This decision denied entitlement to service connection for PTSD, bilateral hearing loss, and allergies (also claimed as breathing problems).  Service connection was granted for major depression, with an initial evaluation of 50 percent effective May 6, 2011.  

In September 2013 correspondence, the Veteran requested an earlier effective date for the grant of service connection for depression.  The Veteran noted that VA had an obligation to broadly construe her December 2010 claim for service connection for PTSD, and asserted that the grant of service connection for depression should have been effective as of the date of the December 2010 claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The St. Paul, Minnesota RO granted an earlier effective date of December 29, 2010 in a September 2013 rating decision, and advised the Veteran that this constituted a full grant of the Veteran's claim to entitlement to an earlier effective date.  The Veteran has not indicated she wanted to continue the appeal or disagreed with the newly assigned effective date.  Accordingly this issue is not presently before the Board.

At her November 2014 VA examination, the Veteran asserted that she had lost her job in August 2014, due to her psychiatric symptoms.  The Federal Circuit has held that where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied, and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability.  Roberson v. Principi, 251 F. 3d 1378 (Fed. Cir. 2001).  A request for TDIU is not a separate claim for benefits, but an argument for the highest rating possible, and may be submitted during the pendency of an appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the Board finds that the Veteran's statements at her November 2014 VA examination have raised the issue of entitlement to TDIU.

A December 2014 rating decision of the St. Paul, Minnesota RO increased the Veteran's evaluation for major depression to 70 percent, effective November 10, 2014.  However, the Veteran is presumed to be seeking the maximum possible benefit for the ratings appealed.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the claims of entitlement to an initial rating for major depression in excess of 50 percent prior to November 10, 2014, and in excess of 70 percent thereafter, are both before the Board.

The Veteran first asserted that she experiences tinnitus at her August 2012 VA audiometric examination.  In January 2013, the Veteran submitted a statement indicating that she wished to file a notice of disagreement regarding "rating decisions dated 2012 and 2013" that had addressed PTSD, depression, asthma, hearing loss, and tinnitus.  The October 2012 rating decision had only denied entitlement to service connection for bilateral hearing loss, and did not reach a claim of entitlement to service connection for tinnitus.  An April 2013 VCAA notice informed the Veteran that her January 2013 correspondence had been received, and construed to contain a new claim for benefits.  This notice did not indicate which of the five issues discussed in the NOD had been construed as a new claim.  However, a June 2013 rating decision denied entitlement to service connection for tinnitus, and advised the Veteran of her right to file a notice of disagreement.  The Veteran did not thereafter submit a notice of disagreement.  Accordingly, the issue of the Veteran's entitlement to service connection for tinnitus is not presently before the Board. 

The U.S. Court of Appeals for Veterans Claims has held that the Board must broadly construe claims, and consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The record reflects that the Veteran has been diagnosed with several psychiatric disorders in addition to major depression.  Accordingly, the Board has recharacterized the service connection claim for PTSD as reflected on the title page.

The issues of entitlement to service connection for PTSD, an initial evaluation for major depression in excess of 50 percent prior to November 10, 2014, an evaluation for major depression in excess of 70 percent thereafter, and entitlement to TDIU are addressed in the REMAND portion of the decision below.  These issues are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not currently have bilateral hearing loss to an extent recognized as a disability for VA purposes. 

2.  The Veteran's current allergy and breathing disabilities of allergic rhinitis, chronic sinusitis, and asthma were not incurred in service, and are not otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met. 
38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).

2.  The criteria for service connection for allergies (also claimed as breathing problems) have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  For the reasons to be discussed, the Board finds that VA has satisfied its duties to the Veteran under the VCAA.  

A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of her claim, has notified her of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist her.  In April 2011, prior to the initial adjudication of this case, the Veteran was notified of the information and evidence needed to substantiate and complete the claims for direct service connection adjudicated in this order. 

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  It appears that all known and available records relevant to the issue decided herein have been obtained and are associated with the claims file.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  The record does not indicate, and the Veteran does not assert, that treatment records pertinent to her claims for service connection for bilateral hearing loss and allergies/breathing problems are outstanding.  As discussed in the remand portion of this order, the evidence of record does indicate that mental health treatment records from Kaiser Permanente are outstanding, and pertain to the Veteran's claim to service connection for PTSD and increased ratings for major depression.  However, the Board does not find that the outstanding mental health treatment notes are relevant to the Veteran's separate bilateral hearing loss and allergy/breathing disabilities.  See Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010). 

Moreover, the Veteran was afforded VA medical examinations in August 2012.  One of these examinations pertained to the Veteran's claimed hearing loss, while another evaluated the Veteran's allergies (also claimed as breathing problems).  The VA examination reports were based upon examinations of the Veteran, the Veteran's history, the lay evidence presented, and review of the claims file.  The reports laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that were consistent with the record before them.  Accordingly, the Board finds the August 2012 VA examinations to be adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

All identified and available documentation relevant to the issues decided herein has been secured and all relevant facts have been developed.  There remain no issues as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For the foregoing reasons, no further notice or assistance to the Veteran is necessary, and the Board may properly proceed to adjudicate the Veteran's claims to service connection for bilateral hearing loss and allergies (also claimed as breathing problems).	

II.  Legal criteria for service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2014); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim. . ."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The condition of sensorineural hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2014), as an "other organic disease of the nervous system."  Therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




III.  Entitlement to service connection for bilateral hearing loss

In a May 2011 written statement, the Veteran asserted that she had incurred hearing loss while standing watch duty aboard her ship.  In particular, the Veteran asserts that the sound of shipboard whistles and horns constituted acoustic trauma, which began to affect her hearing while she was still in service.  At her VA audiometric examination of August 2012, the Veteran specified that she had been stationed near her ship's horn during low-visibility watches.  The Veteran's DD-214 records more than six months of sea service, and indicates that her last duty assignment was aboard USS Howard (DDG-83).  Resolving reasonable doubt in favor of the Veteran, the Board finds that she was exposed to the reported acoustic trauma in service.

However, the Veteran does not currently experience hearing loss in either ear that constitutes a "disability" under VA's rules.  Hearing loss for VA purposes is different than the colloquial usage of the term "hearing loss," and it is even potentially different than an assessment of hearing loss disability as might be diagnosed by a competent health care provider.  For VA purposes, current hearing loss disability is expressly defined by regulation.  Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The findings of August 2012 VA audiometric testing do not meet the requirements of § 3.385.  Speech discrimination scores were 100 percent bilaterally.  The Veteran's auditory thresholds in her left ear did not exceed 15 decibels at any frequency, and the VA examiner found that the Veteran had normal hearing in her left ear.  The Veteran's auditory thresholds in her right ear were 25 decibels at 500 hertz, 15 decibels at 1000 hertz, 25 decibels at 2000 hertz, 30 decibels at 3000 and 4000 hertz, 40 decibels at 6000 hertz, and 35 decibels at 8000 hertz.  The auditory threshold of 40 decibels at 6000 hertz was not at one of the frequencies listed at § 3.385.  Only two of the frequencies listed at § 3.385 (3000 and 4000 hertz) were found to have auditory thresholds of 25 decibels or greater.  The VA examiner found normal hearing in the left ear, and diagnosed mild sensorineural hearing loss in the right ear.

The Board finds the weight of the competent and credible evidence establishes that the Veteran does not have a current hearing loss disability as defined by 38 C.F.R. § 3.385.  Neither the VA examiner's auditory threshold findings, nor the Maryland CNC Test findings, comport with the requirements of 38 C.F.R. § 3.385.  No other audiometric findings are of record, and neither the Veteran nor her representative have suggested that the Veteran's hearing has declined since August 2012. 

The Board notes that the VA examiner found the Veteran's right ear tympanogram within normal limits, and acoustic reflexes were present.  The examiner was unable to adequately seal the left ear to obtain a tympanogram or acoustic reflexes for the left ear.  However, the examiner indicated that puretone test results (for auditory thresholds) were valid for rating purposes.  Further, the examiner indicated that distortion product otoacoustic emission (DPOAE) testing, which measures the neural functioning of the outer hair cells of the inner ear, was normal at all frequencies bilaterally.  Per the examiner, this was consistent with a finding of mild right ear hearing loss.

The examiner indicated that the Veteran's pattern of hearing loss was not consistent with noise-induced hearing loss, and recommended that the Veteran consult a private physician to rule out ear pathology.  However, the Board notes that this recommendation appears to have been made so that the Veteran would obtain treatment for her hearing loss, not from a need to clarify the examination findings for service connection or rating purposes.  This impression is bolstered by an April 2013 email from a VA physician.  The RO had contacted this physician to inquire into the need for further VA examination; the VA physician responded that the August 2012 VA examiner had recommended further evaluation for treatment purposes, and that the August 2012 examination findings were valid and ratable. 
Without competent evidence of a current hearing loss disability as defined in 38 C.F.R. § 3.385, service connection cannot be awarded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability, there can be no valid claim."); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability).  Although the Veteran is competent to report exposure to acoustic trauma and decreased hearing, she is not competent to report that her hearing loss satisfies the requirements of 38 C.F.R. § 3.385; such a finding requires the use of diagnostic tools and methods largely unavailable to lay persons.  See e.g. 38 C.F.R. § 4.85 (noting that an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test); See also Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007)

After careful considerable of the evidence of record, the Board finds no reasonable doubt that the Veteran's hearing loss may constitute a disability for the purposes of service connection.  See 38 C.F.R. § 3.102 (directing the resolution of all reasonable doubt in favor of the Veteran.)  The Veteran's claim for service connection for bilateral hearing loss is therefore denied.  

IV.  Entitlement to service connection for allergies (also claimed as breathing problems).

At an August 2012 VA examination, the Veteran asserted that she had developed allergies during boot camp, with symptoms becoming severe in the fall of 2002.  The Veteran reported that at this time, she developed difficulty breathing, sneezing, a runny nose, itchy eyes, sore throat, and congestion.  At the instruction of her superior officers, the Veteran treated this condition with over-the-counter medication, but she never obtained in-service medical evaluation for her allergy symptoms.  Nonetheless, the Veteran stated that she believed her in-service treatment records had recorded her symptoms.  The Veteran continued to experience symptoms after leaving military service, and sought treatment through her non-VA physician at Kaiser Permanente.  The Veteran indicated that she continues to treat her symptoms with over-the-counter medication and would use an Albuterol inhaler on occasion.  The Veteran has not been prescribed an inhaler, but she uses her child's Albuterol inhaler.

The Veteran reported ongoing sinus pain and tenderness, and the VA examiner found greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis, with permanent hypertrophy of the nasal turbinates.  An August 2012 x-ray study of the Veteran's sinus associated with the VA examination found well-aerated sinuses, with no evidence of opacification.  A chest x-ray study found clear lungs, with cardiac and mediastinal contours unremarkable, no significant pleural effusions, and a grossly intact bony thorax.  Pulmonary function testing found pre-bronchodilator FVC at 120 percent of the predicted value, FEV-1 106 percent of the predicted value, FEV-1/FVC of 89 percent the predicted value, and DLCO 122 percent of the predicted value.  Post-bronchodilator FVC findings were 128 percent the predicted value, FEV-1 120 percent of the predicted value, and FEV-1/FVC 94 percent of the predicted value.  The examiner indicated that FEV-1 was the most accurate reflection of the Veteran's level of disability.

The VA examiner diagnosed the Veteran with chronic sinusitis, allergic rhinitis, and asthma.  However, she concluded that it was less likely than not that the Veteran's "allergy condition or breathing disorder" had been incurred in or caused by an in-service injury, event, or illness.  The examiner emphasized that in-service treatment records had reflected no treatment for allergies or breathing issues, and these issues were not mentioned in the Veteran's service separation exam or post-service treatment records.  The solitary reference to allergies in the Veteran's service treatment record, per the examiner, consisted of a dental questionnaire indicating the Veteran had hay fever and allergies to grass and pollen.

Turning to the Veteran's service treatment record, the Board observes that in her August 2001 enlistment examination medical history, the Veteran denied a history of allergies, asthma or other breathing problems, shortness of breath, bronchitis, wheezing, inhaler use, chronic cough, sinusitis, hay fever, or chronic or frequent colds.  A dental history report of July 2002 noted hay fever, with reported allergies to grass and pollen.  In a medical history report of December 2002, the Veteran denied experiencing unexplained illness, persistent cough, sore throat, or fever, and any unexplained medical concerns.  In her separation medical assessment of June 2003, the Veteran denied experiencing an injury or illness while on active duty for which she had not sought medical care.  In her associated medical history report, the Veteran denied coughing up blood, asthma, shortness of breath, bronchitis, wheezing, inhaler use, chronic cough, sinusitis, or hay fever.  The Veteran also denied a history of sensitivity to chemicals, dust, sunlight, etc, which had interfered with employment or school.  A history of psychiatric treatment was endorsed.

The Board notes that the Veteran repeatedly sought medical treatment while in service.  In July 2002, the Veteran complained of a painful left wrist.  In August 2002, the Veteran was treated for a persistent cough productive of sputum and blood, with a sore throat and breathing difficulty.  Pharyngitis was diagnosed, and the Veteran was treated with Tylenol, nasal spray, Sudafed, and Robitussin.  In January 2003, on her first sea deployment, the Veteran reported nausea; motion sickness was diagnosed.  In February 2002, the Veteran reported back pain, which had persisted for seven days.  In March 2002, the Veteran reported a two-day history of dysuria and frequent urination.

The Veteran was also treated for psychiatric symptoms while in military service; she cut herself with a knife while on duty in a shipboard galley in February 2003, and was treated in an emergency room for suicidal ideation in June 2003; two weeks later, she was admitted to the ER after ingesting 12 Excedrin tablets, and diagnosed with an adjustment disorder.  Separation on medical grounds was recommended, and the Veteran was discharged with a diagnosis of personality disorder.  On separation examination, the Veteran was diagnosed with a personality disorder and occupational problems, with no physical illness or disability noted.

The Veteran is competent to report the onset of breathing problems and allergy symptoms during military service, as these are symptoms a lay person can observe.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board must assess the credibility and weight it will assign to the Veteran's report.  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  In this case, the Board credits the Veteran's assertion that she first experienced some allergy symptoms during her military service.  The Veteran would have had little reason to deny a history of hay fever (a relatively minor condition) during her induction.  Further, the timing of the Veteran's report of hay fever is consistent with the Veteran's report at her VA examination that she began to experience allergy symptoms during basic training.  Finally, the Veteran's July 2002 in-service report of a history of hay fever was made in the course of dental treatment, which tends to bolster its credibility.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (Federal Rule of Evidence 803(4) expands the hearsay exception on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care). 

However, 38 C.F.R. § 3.380 states that "Seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals."  Although the Veteran reported hay fever in July 2002, the Veteran was never diagnosed with chronic sinusitis, allergic rhinitis, or asthma.  Further, the Veteran denied a history of hay fever, sinusitis, or breathing problems (including asthma) at her separation examination.  

The Board notes that the Veteran's medical history as reported at her separation examination was clearly incomplete.  The Veteran denied that she had ever experienced back pain, impaired use of hands, sea sickness, coughing up blood, or frequent/painful urination.  Although the Veteran noted that she had undergone mental evaluation and had attempted suicide, she denied a history of depression or excessive worry.  As discussed above, the Veteran had been treated for these conditions during service.  Therefore, the Board places little weight upon the Veteran's self-reported medical history at separation from military service.

However, although the Veteran-reported medical history appears incomplete, the Veteran's in-service treatment record does appear to be complete, and contains no report of allergy symptoms, beyond the mention of hay fever in a dental record.  The fact that the Veteran frequently sought medical treatment during her one-year term of active duty service, but no record exists for treatment of chronic allergy symptoms or breathing problems, or even reports of these conditions, suggests that she did not experience such symptoms during service.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring).  Although the Veteran experienced a cough with blood in August 2002, her in-service treating physician did not indicate that the diagnosed pharyngitis was allergy-related or indicated another chronic condition; subsequent treatment records reflected no treatment for this condition.

Further, at her August 2012 VA examination, the Veteran reported that she had sought treatment through Kaiser Permanente for allergy and breathing symptoms following military service.  However, the Board observes that medical records from Kaiser Permanente of October 2005 through April 2011 contain no reports of treatment for allergies or respiratory/ breathing problems.  Respiratory findings on examination for nausea/vomiting in February 2008, complaints of anemia in August 2009, and routine periodic examination April 2011 were normal.  The Veteran's record of psychiatric treatment with Kaiser Permanente in November 2012 included an active problem list, which did not include respiratory or allergy disorders.  Kaiser Permanente treatment records do not include treatment for sinusitis.  Although the Veteran asserted at her VA examination that she has continued to treat her allergy/breathing condition with over-the-counter medication and her son's inhaler, the Veteran reported no such medication use to her physicians at Kaiser Permanente.  

As previously noted, the August 2012 VA examiner diagnosed the Veteran with chronic sinusitis, allergic rhinitis, and asthma.  The Board concedes that the Veteran currently has these conditions.  However, based upon the silence of the Veteran's service treatment record regarding allergies or breathing impairment (aside from hay fever), as well as the silence of records from Kaiser Permanente regarding these conditions, the VA examiner concluded that it was less likely than not that the Veteran's chronic sinusitis, allergic rhinitis, and asthma has been incurred in or caused by an in-service event, injury or illness.

Upon careful review of the record, the Board concurs with the opinion of the VA examiner.  Hay fever is generally to be regarded as an acute disease.  38 C.F.R. § 3.380.  With the exception of hay fever, the Veteran's in-service and post-service treatment records show no treatment for, or diagnosis of, any allergy or breathing disorder prior to the August 2012 VA examination.  The lengthy period following military service without recorded complaint or treatment for allergy or breathing symptoms is evidence that there has not been ongoing symptomatology, and weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Although the Veteran asserts that most of her post-service treatment has been through over-the-counter medication, she has also reported treatment through Kaiser Permanente, which is not reflected in the record.  The record from Kaiser Permanente is devoid of any complaints of allergy or breathing symptoms. The Veteran's lay assertions that she began to experience symptoms of an allergy/breathing disorder in July 2002, and that these symptoms have been continuous to the present, are not consistent with the evidence of record.  

The record contains no competent and credible evidence of a nexus between the current disabilities and the hay fever noted in service.  Neither the Veteran's lay assertions of in-service incurrence, nor her assertions of continuity of symptoms, are credible.  The August 2012 VA examiner has produced a well-reasoned opinion that there is less likely than not a nexus between the Veteran's current disability and military service.  The Board has weighed the evidence of record, and finds the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for allergies (also claimed as breathing problems) is denied.


REMAND

A preliminary review of the record discloses that further development is necessary before the Veteran's claims to service connection for post-traumatic stress disorder (PTSD), increased ratings for major depressive disorder, and TDIU can be adjudicated.  Outstanding records that may pertain to the Veteran's claimed mental disabilities must be associated with the claims file, if available.  Addendum opinions regarding the Veteran's mental disabilities must be obtained, and the Veteran must be afforded the opportunity to assist in developing her TDIU claim.

The claims file contains a record of the Veteran's November 2012 intake evaluation through a non-VA medical provider, Kaiser Permanente.  In this evaluation, a licensed clinical social worker diagnosed the Veteran with major depression (single episode), and rule-out PTSD.  A follow-up November 2012 evaluation with a marriage and family therapist resulted in a diagnosis of PTSD and depression not otherwise specified.  The Veteran's treating therapist attributed her PTSD symptoms to in-service sexual assault.  The Veteran's treatment plan called for 10 sessions of individual therapy, every two weeks, as well as PTSD group therapy.  However, no records from Kaiser Permanente produced subsequent to November 2012 have been associated with the claims file.

In a September 2013 VA compensation and pension examination for mental disorders, the Veteran indicated that she was being seen every two weeks for individual therapy, and participating in group therapy on a weekly basis.  The Veteran further indicated that she had been prescribed Prozac and Temazepam, but was unable to recall her dosage.  The Veteran stated that she had reported her history of in-service sexual abuse to her therapy group, and this this had worsened her feelings of depression and isolation.  In her November 2014 VA examination, the Veteran reported that she had left counseling at Kaiser after one year, because she felt that it had not been effective.  

The Board notes that the RO requested authorization from the Veteran to obtain current treatment records from Kaiser Permanente in September 2013.  Alternatively, the Veteran was advised that she could submit these records herself.  In an October 2013 email the Veteran reported "the treatment records from Kaiser are already in the c-file. No further evidence to submit."  In a subsequent October 2013 email, the Veteran reiterated that she had no further evidence to submit.  Review of the record reveals that the Veteran had indicated she had no further evidence in an April 2013 email.

However, the Board notes that the September 2013 correspondence regarding records from Kaiser Permanente did not clearly identify the records sought.  This letter stated that the Veteran had reported receiving treatment from Kaiser Permanente during her latest VA examination, and requested authorization to obtain mental health treatment records from this provider.  The RO's letter did not clearly state that, although records from Kaiser for the period from 2005 until 2011 had been obtained and a November 2012 psychiatric evaluation records from Kaiser Permanente had been associated with the claims file, records of the Veteran's individual and group treatment thereafter had not been obtained.  Insofar as Kaiser Permanent records produced subsequent to November 2012 may be pertinent to the evaluation of the Veteran's claims to service connection for PTSD and an increased evaluation for major depression, the Board concludes that another attempt to obtain these records is appropriate.  

With regard to the Veteran's claim of entitlement to service connection for PTSD, the Board notes that VA examination reports of June 2012, September 2013, and November 2014 assigned the Veteran a diagnosis of major depression, but not PTSD.  Although the September 2013 and November 2014 VA examiner opinions indicated that the Veteran's symptoms were entirely attributable to her depression, the June 2012 examination report indicated that the Veteran's discomfort around men and avoidance of crowded places was attributable to symptoms of an unspecified mental disorder other than major depression.  An addendum VA examiner opinion of September 2012 attributed the Veteran's depression to in-service harassment/sexual harassment, as well as inability to adjust to a military environment.  

Under 38 C.F.R. § 3.304(f)(5), an in-service personal assault may serve as the basis of a claim of service connection for PTSD.  VA interprets this regulation to encompass personal trauma arising from in-service harassment.  See VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 1.D.17.i.  Thus, an addendum VA medical opinion should be obtained regarding the existence and etiology of mental disorders in addition to depression.  The Board notes that a Veteran may be granted service connection for more than one mental disorder or psychiatric condition, even when separately diagnosed disorders do not have manifestations or symptoms attributable to one disorder alone.  The instruction under 38 C.F.R. § 4.14 to avoid evaluation of the same manifestation under different diagnoses does not relieve VA of its obligation to award service connection for multiple diagnoses, if the facts regarding service connection are otherwise at least in equipoise.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (observing that the application of § 4.14 hinges upon the manifestations of a given disorder, rather than the cause of a disorder). 

Finally, additional employment information must be obtained before the Veteran's entitlement to TDIU can be adjudicated.  Although the Veteran has indicated that she last worked at some point in August 2014, the Veteran has not provided the date that her service-connected disability first precluded all work, the precise date she last worked full-time, or the additional detailed employment information ordinarily collected through an application for increased compensation based on unemployability (VA Form 21-8940).  The Board notes that the Veteran has not been provided with VCAA notice of the requirements for a TDIU claim, nor a VA Form 21-8940.  Upon remand, the Veteran should be provided such notice, as well as an opportunity to complete a VA Form 21-8940.  

While on remand, any additional pertinent VA or non-VA records should also be obtained.  

The Veteran is reminded that it is her responsibility to cooperate in the development of the case.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran is urged to clearly identify any additional evidence that she wishes VA to obtain on her behalf, or to timely submit such evidence as she wishes VA to evaluate in adjudicating her claims.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran appropriate notice pursuant to the Veterans Claims Administration Act (VCAA) regarding his claim for TDIU.  In addition, provide the Veteran with a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.  The Veteran should be provided an appropriate amount of time to respond to the VCAA notice and complete the VA Form 21-8940. 

2.  Request the Veteran to identify all records of VA and non-VA health-care providers who have treated or examined her for any psychiatric condition, including treatment records from Kaiser Permanente produced after November 2012.  After obtaining any appropriate authorizations for release of medical information, the RO must seek to obtain any potentially relevant records that have not been previously received from each health-care provider the Veteran identifies.  

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

3.  After receiving any records requested above, contact the examiner who conducted the November 2014 VA examination, or a suitable replacement, and ask the examiner to review the record and prepare an addendum to the medical opinion.  The claims folder, including a copy of this remand, must be made available to and reviewed by the examiner. 

The examiner should indicate whether the Veteran has had a mental impairment other than the service-connected major depressive disorder during the period on appeal, including (but not limited to) PTSD.  If so, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the additional mental disorder is causally related to her active service or any incident therein.  The examiner should comment on the November 2012 Kaiser records documenting an assessment of "rule out PTSD" and suggesting the PTSD symptoms were related to an in-service sexual assault. 

The examiner should also produce an opinion regarding the severity of the Veteran's service-connected major depressive disorder during the period on appeal.  

If the VA examiner determines that further examination is necessary in order to render the requested medical opinion, the RO/AMC should schedule the Veteran for such an examination.  
If the examiner is not able to provide an opinion without resort to speculation, he or she should explain why.

4.  Thereafter, complete any additional development warranted, and readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


